Mr. Justice GokdoN
delivered the opinion of the court, October 6th, 1884.
We have before us for our disposition two writs of error from the same judgment of the court below, one taken by *204tbe plaintiff and the other by the defendant, and as they involve the same subject matter, they will be considered together. The case, as it appeared in the Common Pleas, was an appeal from the settlement of an account against the defendant, as treasurer of the city of Philadelphia, by the Auditor General and the State Treasurer, for taxes claimed to be due for the years 1880-81 and ’82, on certain bonds theretofore issued and sold by the said city. The rulings of the court below, except those embraced by the fifth and sixth assignments on part of the Commonwealth, are unexceptionable, and, as it would be to no purpose for us to go over what has been so ably disposed of by the learned judge of that court, we dismiss, without further comment, all the exceptions on either side, except as above stated.
But we cannot assent to the proposition that so much of the Act of the 17th of June, 1879, as imposes a tax upon individuals, is unconstitutional and void. The learned judge so held because he was of opinion that the intention to tux individuals was not clearly expressed in the title to the said Act. It is not doubtful but that the title as found in the pamphlet laws: “ An Act to provide revenue by taxation,” is sufficient to sustain the rejected part of the 17th section. On production, however, of the original bill or draft of the Act, as found on file in the office of the Secretary of the Commonwealth, the title was found to be, “An Act to provide revenue by taxation of corporations, associations and limited partnershipsbut around that part of it which we have italicised were drawn heavy, black ink lines, thus severing it from the words preceding. The court held that these lines were to be disregarded, and that the title to the Act must be read as though they were not there. If the -correctness of this construction be admitted, the conclusion arrived at cannot be gainsaid; for a title expressing an intention to tax corporations, associations and partnerships only, necessarily excludes natural persons, hence, so much of the Act as provides for the taxation of the property of such persons, would clearly, under this construction, be avoided by the constitutional provision. We cannot, however, assent to the reasoning by which a conclusion of this kind was reached. These marks are part of the original bill as found upon the files in the Secretary’s office, and at most imply only an irregularity; that is, that the bill was not transcribed as it ought to have been before it was sent to 'the Governor for his signature. It is true, as the court suggests, some unauthorized person might have thus mutilated the bill after it was signed, but of tins there is no evidence, and, in the absence thereof, we are not warranted in presuming a forgery. Other than this want *205of transcription, there is neither irregularity nor mark of suspicion about this document. To those acquainted with legislative rulés, the marks above mentioned would indicate an amendment properly made in either the House or Senate, and so, had the bill been transcribed, would the transcribing clerk have interpreted them, as did the compiler of the pamphlet laws.
The eleventh joint rule requires that such an amendment, as that under discussion, be marked by brackets with a note of the legislative branch in which it is made, so that in the case in hand, there is but an irregularity in the neglect to comply with a direction which, whilst it conduces to orderly legislation, is, in itself, of no material importance. Without evidence to the contrary, then, we must take it that these marks were made in the regular course of legislation, and that they indicate an amendment made, by striking out the words embraced within them, during the passage of the bill.
As to what remains, we agree with the court below, that it was no part of the duty of the local assessors and collectors to assess and collect the tax on municipal loans, but that this duty was, by the 42d section of the Act of April 29th, 1844, imposed upon the treasurers of the several counties and other municipalities of the Commonwealth. This section of the Act is not repealed by the Act of 1879 ; no provision is therein made for the collection of the tax thereby imposed upon the securities in question, and we must resort to the former Act for the means necessary to carry the latter into effect.
Even were wo to hesitate as to a construction of this kind, our doubts must be resolved in its favor by the analogous '-lease of The Delaware, Lackawanna and Western Railroad Co. v. The Commonwealth, 16 P. F. S. 69, and by the well considered remarks of our brother, Mr. Justice Clark:, in the case of The Commonwealth v. The Lehigh Valley Railroad Co., 8 Out. 89.
Impelled by these views, we are constrained to reverse the case as brought up on the writ of the Commonwealth, and we direct judgment to be entered for the said Commonwealth, to be liquidated by the prothouotary of the court below on the basis of a four mill tax, with interest, costs and attorney’s commissions.
The case of Joseph J. Martin is affirmed.